DETAILED ACTION
Claims 1-35 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the following papers:
Claims, drawings, and arguments filed on 9/30/2021.

Allowable Subject Matter
Claims 4-6, 13-15, 22-24, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  


Withdrawn objections and rejections
The drawing objections for claims 6, 15, 24, and 32 have been withdrawn due to amendment.
The 35 U.S.C. 112(b) rejections for claims 6, 15, 24, and 32 have been withdrawn due to amendment.

Drawings
The drawings are objected to because amended figure 2 shows a connection between the instruction cache and execution units that doesn’t have enablement and written description support within the specification (see previous enablement/written description rejections in the 3/3/2021 office action).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities:
Published application paragraph 49 states “a VLIW based processor or microprocessor system 200 may include an instruction cache 210 for storing VLIW based instruction packets … a data cache 270 for storing data” (emphasis added). Published application paragraph 50 states “If the instruction packet is a conventional load instruction, the execution unit that processes the instruction packet will retrieve the requested load data from the data cache 270 … If, however, the instruction packet is a transient load instruction (e.g. the first instruction packet 111) according to some examples herein, the execution unit that processes the transient load instruction will retrieve the load data from the data cache 270 …” (emphasis added). Published application paragraph 51 states “… system 300 may retrieve load data from the such as instruction cache) in response to the transient load instruction … in response to the transient load instruction, retrieve load data from the instruction cache 210” (emphasis added). Given the emphasized citations from published application paragraphs 49-50 and that an instruction cache is a well-known term in the art for storing only instructions, the examiner believes that published application paragraph 51 contains typographical errors that should be changed to “… system 300 may retrieve load data from the memory location (such as data cache) in response to the transient load instruction … in response to the transient load instruction, retrieve load data from the data cache 270.”
Appropriate correction is required.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-12, 16-21, 25-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 2015/0309796), in view of Stravers (U.S. .
As per claim 1:
Claim 1 essentially recites the same limitations of claim 10. Claim 1 additionally recites the following limitations:
a processor coupled to the first memory, the second memory, and the instruction register (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Wilson: Figure 1, paragraph 54).
As per claim 2:
The additional limitation(s) of claim 2 basically recite the additional limitation(s) of claim 11. Therefore, claim 2 is rejected for the same reason(s) as claim 11.
As per claim 3:
The additional limitation(s) of claim 3 basically recite the additional limitation(s) of claim 12. Therefore, claim 3 is rejected for the same reason(s) as claim 12.
As per claim 7:
The additional limitation(s) of claim 7 basically recite the additional limitation(s) of claim 16. Therefore, claim 7 is rejected for the same reason(s) as claim 16.
As per claim 8:
The additional limitation(s) of claim 8 basically recite the additional limitation(s) of claim 17. Therefore, claim 8 is rejected for the same reason(s) as claim 17.
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 18. Therefore, claim 9 is rejected for the same reason(s) as claim 18.
As per claim 10:

retrieving, from a first memory, a multiple instruction packet comprising a plurality of instructions (Wilson: Figures 1 and 3 elements 102 and 302, paragraphs 55 and 92)(VLIW operations are fetched from the instruction cache (i.e. first memory.), the plurality of instructions comprising a transient load instruction and a second instruction (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1 and 3 elements 102 and 302, paragraphs 55 and 92)(The broadest reasonable interpretation of the term transient load instruction in view of the specification is a load instruction that isn’t required to write load data to the register file. Stravers disclosed dead value load instructions that don’t require writing back load data to the register file. Wilson disclosed fetching VLIW operations from the instruction cache. The combination results in dead value load instructions being placed within VLIW operations, including within VLIW operations containing the single dependent consumer instruction.), wherein the transient load instruction is configured to replace a vector source of the transient load instruction in the second instruction with load data (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Stravers disclosed dead value load instructions that don’t require writing back load data to the register file. The combination allows for the consumer instruction to receive bypassed data instead of data from the register file. Official notice is given that source operands can be vector operands for vector processing for the advantage of increased parallel performance. Thus, it would have been obvious to one of ordinary skill in the art that the 
storing the transient load instruction (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-3 elements 114A-D, 116, 208, and 314, paragraphs 54, 90, and 100)(The combination results in dead value load instructions being placed within VLIW operations. These dead value load instructions are stored within the reservation queues of Wilson.);
retrieving the load data from a second memory in response to the transient load instruction (Stravers: Figures 1 and 3 elements 300-302, column 2 lines 26-41, column 3 lines 25-26, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1 element 116, paragraph 30, 33, 54, and 85)(Wilson defines a data cache (see paragraph 33) and states load values can be retrieved from a cache and main memory (see paragraph 85). In addition, official notice is given that load instructions fetch operands from data caches for the advantage of correctly retrieving operand data. Thus, it would have been obvious to one of ordinary skill in the art that load instructions fetch operands from data caches.);
storing the load data in response to the transient load instruction (Stravers: Figure 3 elements 306-308, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-3 elements 114A-D, 116, 208, and 314, paragraphs 54, 62, 90, and 100)(The combination results in dead value load instructions being placed within VLIW operations. The load data is stored with consumer instruction(s) within the reservation queue of Wilson.); and

The advantage of implementing dead value instructions is that power consumption and chip space can be reduced from the register file (Stravers: Column 1 line 67 continued to column 2 lines 1-9). One of ordinary skill in the art at the time of the effective filing date would have been motivated by these advantages to implement the dead value instructions of Stravers into the VLIW processor of Wilson.
Wilson and Stravers failed to teach storing the transient load instruction in an instruction register and storing the load data in the instruction register in response to the transient load instruction.
However, Martell combined with Wilson and Stravers disclosed storing the transient load instruction in an instruction register (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-3 elements 114A-D, 116, 208, and 314, paragraphs 54, 90, and 100)(Martell disclosed a reservation station implemented as a register file, which comprises a plurality of registers. The combination implements the reservation queues of Wilson as the register file of Martell. The combination results in dead value load instructions being placed within VLIW operations. These dead value load instructions are stored within the reservation queue of Wilson. As these instructions are stored in 
storing the load data in the instruction register in response to the transient load instruction (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 306-308, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-2 elements 114A-D, 116, 208, and 314, paragraphs 54, 62, 90, and 100)(Martell disclosed a reservation station implemented as a register file, which comprises a plurality of registers. The combination implements the reservation queues of Wilson as the register file of Martell. The combination results in dead value load instructions being placed within VLIW operations. The load data is stored with consumer instruction(s) within the reservation queue.).
Wilson disclosed the reservation queues, but doesn’t explicitly disclose the exact structure of a reservation queue. Martell disclosed a reservation station implemented as a register file. The advantage of the register file implementation of Martell is that the multi-port registers provide for isolation of SRAM capacitance, which can lower power consumption (Martell: Column 1 lines 45-58). One of ordinary skill in the art at the time of the effective filing date would have been motivated by this advantage to implement the reservation queue of Wilson as a SRAM register file.
As per claim 11:
Wilson, Stravers, and Martell disclosed the method of claim 10, further comprising retrieving the load data by referencing the instruction register and executing the second instruction by referencing the instruction register to retrieve the load data 
As per claim 12:
Wilson, Stravers, and Martell disclosed the method of claim 10, wherein storing the load data in the instruction register and executing the second instruction are performed by a very long instruction word type processor, and the transient load instruction and the second instruction are a very long instruction word packet (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figure 3 element 302)(The combination implements the reservation queues of Wilson as the register file of Martell. The combination results in dead value load instructions being placed within VLIW operations. Both the dead value load instruction and consumer instructions are within stored VLIW operations.).

Wilson, Stravers, and Martell disclosed the method of claim 10, wherein retrieving the transient load instruction occurs in one clock cycle, retrieving the load data occurs in one clock cycle, and executing the second instruction occurs in one clock cycle (Wilson: Figure 1)(Wilson disclosed an pipelined processor, but doesn’t explicitly state the clock cycle length of all types of operations. Official notice is given that pipelined processors can be implemented as fetching instructions, loading data from data caches, and executing instructions in a single clock cycle for the advantage of increased performance. Thus, it would have been obvious to one of ordinary skill in the art to implement the processor as a pipelined processor that fetches instructions, loads data from data caches, and executes instructions each in a single clock cycle.).
As per claim 17:
Wilson, Stravers, and Martell disclosed the method of claim 10, wherein each of retrieving the transient load instruction, retrieving the load data, and executing the second instruction occur in multiple clock cycles (Stravers: Figure 1 elements 121-n, column 3 lines 33-40)(Wilson: Figure 1)(Wilson disclosed an pipelined processor, but doesn’t explicitly state the clock cycle length of all types of operations. Official notice is given that pipelined processors can be implemented as fetching instructions, loading data from data caches, and executing instructions in a multiple clock cycles for the advantage of faster clock rates. Thus, it would have been obvious to one of ordinary skill in the art to implement the processor as a pipelined processor that fetches instructions, loads data from data caches, and executes instructions in a multiple clock cycles.).

Wilson, Stravers, and Martell disclosed the method of claim 10, wherein executing the second instruction is performed by a processor that is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle, and further including the device (Wilson: Figure 1, paragraph 54)(The processor of Wilson can be used in a multiple devices at least including a computer/laptop/server. Thus, it would have been obvious to one of ordinary skill in the art that the processor is used in such devices.).
As per claim 19:
Claim 19 essentially recites the same limitations of claim 10. Therefore, claim 19 is rejected for the same reasons as claim 10.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 11. Therefore, claim 20 is rejected for the same reason(s) as claim 11.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 12. Therefore, claim 21 is rejected for the same reason(s) as claim 12.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 16. Therefore, claim 25 is rejected for the same reason(s) as claim 16.

The additional limitation(s) of claim 26 basically recite the additional limitation(s) of claim 17. Therefore, claim 26 is rejected for the same reason(s) as claim 17.
As per claim 27:
Claim 27 essentially recites the same limitations of claim 1. Therefore, claim 27 is rejected for the same reasons as claim 1.
As per claim 28:
The additional limitation(s) of claim 28 basically recite the additional limitation(s) of claim 11. Therefore, claim 28 is rejected for the same reason(s) as claim 11.
As per claim 29:
The additional limitation(s) of claim 29 basically recite the additional limitation(s) of claim 12. Therefore, claim 29 is rejected for the same reason(s) as claim 12.
As per claim 33:
The additional limitation(s) of claim 33 basically recite the additional limitation(s) of claim 16. Therefore, claim 33 is rejected for the same reason(s) as claim 16.
As per claim 34:
The additional limitation(s) of claim 34 basically recite the additional limitation(s) of claim 17. Therefore, claim 34 is rejected for the same reason(s) as claim 17.
As per claim 35:
The additional limitation(s) of claim 35 basically recite the additional limitation(s) of claim 18. Therefore, claim 35 is rejected for the same reason(s) as claim 18.
	
Response to Arguments
The arguments presented by Applicant in the response, received on 9/30/2021 are partially considered persuasive.
Applicant argues regarding the specification objections:
“The disclosure is objected to for its disclosure, in paragraph [0051], that "... system 300 may retrieve the load data from the memory location (such as instruction cache) in response to the transient load instruction ... in response to the transient load instruction, retrieve load data from the instruction cache 210." The disclosure is objected to for its disclosure, in paragraph [0051], that "... system 300 may retrieve the load data from the memory location (such as instruction cache) in response to the transient load instruction ... in response to the transient load instruction, retrieve load data from the instruction cache 210." The examiner opines that paragraph [0051] contains typographical errors and should instead disclose retrieving load data from the data cache, not from the instruction cache. 
Applicant respectfully notes that, as explained in the "Brief Overview of the Subject Matter" section, above, at least paragraphs [0038] and [0039] of the application as filed disclose that in system 200, execution units 230-260 may store load data into the instruction cache 210, and that an execution unit can receive the instruction with the load data from the instruction cache. Applicant therefore respectfully submits that paragraph [0051] does not include a typographical error and is therefore correct as originally written.”

This argument is not found to be persuasive for the following reasons. The examiner has maintained the objections for the same reasons as previously discussed at length. The examiner notes that if the objection is the last pending issue preventing allowance, the objection potentially may be withdrawn for the purposes of avoiding potential new matter objections/rejections.
Applicant argues regarding the drawings:
“Applicant notes that this objection seems to be based on the Examiner's presumption that there is a typo in paragraph [0051] of the specification (discussed in the "Objections to the Specification" section, above). The Examiner continues to contend that this paragraph, which discloses that load data may be retrieved from the instruction cache 210, intended to disclose that load data is retrieved from the data cache instead. (Office Action at 18) 
Thus, Applicant is in the unusual situation that the Examiner objects to Figure 2 of the drawings as allegedly lacking support in the specification, but when Applicant points to the paragraphs of the specification that provide the 
That is, the Examiner refuses to accept that paragraph [0051] discloses what it intended to disclose - that load data may be retrieved from the instruction cache - and objects to both the specification and the drawings based on his opinion about what he thinks paragraph r005 11 should have said. 
In short, the Examiner is basing these objections on something that literally does not exist in the specification as filed. 
Applicant therefore again reiterates that paragraph [0051] does NOT contain a typo and discloses that load data may be retrieved from the instruction cache, and again directs the Examiner's attention to paragraph [0039], which states that "Unlike a conventional system, the execution unit 230 does not store the load data in the register 280 but may store the load data in a temporary location such as instruction cache 210, instruction register 220, or any of execution units 230-260."”

This argument is not found to be persuasive for the following reasons. The feature of outputting results of the execution unit to the instruction cache was added 6/30/2021 to figure 2 and wasn’t an original feature of figure 2. The amended figure 2 shows a connection between the instruction cache and execution units that doesn’t have enablement and written description support within the specification (see previous enablement/written description rejections in the 3/3/2021 office action). These previous rejections focused on paragraphs 49-50, as well as paragraph 51. Deletion of this non-original connection will result in the withdrawal of the objection. 
Applicant argues regarding claims 1, 10, 19, and 27:
“Martell does not cure the deficiencies of Stravers and Wilson. Martell discloses a reservation station 20 that only stores source data operands (instructions) and an identity of the execution unit that will execute the operands.
…
Thus, Martell does not mention or suggest, alone or in combination with Wilson and Stravers, that load data is actually stored in the reservation station 20. Reservation 20, as described in Martell, merely shows "watching" a bus for data but does not show storing that data in the reservation station 20.
…
In addition, Martell does not teach or suggest that a second instruction will be executed using load data from a transient load instruction that was previously 

This argument is not found to be persuasive for the following reasons. Paragraph 90 of Wilson states that the register value is copied to the reservation station entry and the valid bit for the source register is set. Paragraph 100 of Wilson states that instructions are added to the reservation queues, as well as source register values. The combination uses the register structure of reservation stations within the Wilson reference to read upon the claimed limitation.
Applicant argues regarding claims 2, 11, 20, and 28:
“In contrast, Wilson in combination with Stravers, Martell, and Official Notice teaches or suggests that the load data for subsequent instructions is retrieve from a processor register or main memory, if not in the processor register, and then stored in the processor register for use during execution of subsequent instructions after the load instruction. In other words, Wilson in combination with Stravers, Martell, and Official Notice teaches that subsequent instructions (after a load instruction that use the load data) are stored in an instruction register and, when executed, retrieve necessary load data from a location different than the instruction register.”

This argument is not found to be persuasive for the following reasons. Stravers disclosed a dead value load instruction that bypasses the load data directly to the consumer instruction without writing to the register file. The combination allows for the data loaded by the dead value load instruction to be written to an entry within the reservation queue of the consumer instruction. Thus, reading upon the claimed limitation.
Applicant argues regarding claims 4, 13, 22, and 30:
“Also, claim 13 recites "wherein the processor is further configured to retrieve a second multiple instruction packet comprising a second transient load instruction, a third instruction, a fourth instruction, and a fifth instruction wherein the third instruction, the fourth instruction, and the fifth instruction are configured to use a value indicated by the second transient load instruction." Dependent 

This argument is found to be persuasive for the following reasons. The examiner previously agreed that the combination failed to teach these limitations by previously indicating that they would be allowable if made into independent form.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACOB PETRANEK/Primary Examiner, Art Unit 2183